t c memo united_states tax_court mehdi h hajiyani petitioner v commissioner of internal revenue respondent docket no 4008-04l filed date mehdi h hajiyani pro_se roger w bracken for respondent memorandum findings_of_fact and opinion gerber chief_judge petitioner pursuant to sec_6330 seeks review of respondent’s determination to proceed with collection by means of levy of petitioner’s unpaid 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure and federal_income_tax liabilities the issue for our consideration is whether respondent abused his discretion by determining to proceed with the proposed levy findings of fact2 at the time of the filing of the petition in this case petitioner resided in rockville maryland on date petitioner was provided with the opportunity to contest his and income_tax deficiencies in a trial before this court on date the court held in a summary opinion inter alia that petitioner was engaged in a money- lending business for the years to and was allowed to deduct certain expenses associated with that business see hajiyani v commissioner t c summary opinion in the above-referenced deficiency proceeding the parties were required to provide the court with computations reflecting the holdings in t c summary opinion for purposes of entry of decision see rule respondent submitted a computation but petitioner did not after a time respondent moved for an entry of decision in accord with his proposed computation which was based on the court’s summary opinion on date petitioner through his attorney kenneth wall filed an objection to the entry of decision 2the parties’ stipulation of facts is incorporated by this reference alleging that additional information for the year could alter the decision to be entered on date this court ordered petitioner to file an alternative computation by date petitioner failed to file an alternative computation and on date a decision was entered determining deficiencies in income_tax for the taxable years and of dollar_figure and dollar_figure respectively on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing levy notice for petitioner’s and taxable years the levy notice reflected an unpaid tax_liability including interest of dollar_figure for the taxable_year and dollar_figure for the taxable_year on date respondent received petitioner’s timely form request for a collection_due_process_hearing request for taxable years and as a basis for his request petitioner attached documents showing that he had objected to respondent’s original decision petitioner’s original sec_6330 hearing was scheduled for date but it was rescheduled for a later date because of conflicts petitioner failed to appear for the rescheduled meeting on date respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or final notice determining that the proposed levy should be sustained as of that date petitioner had not proposed any collection alternatives the sole issue petitioner raised was whether he was liable for the unpaid and tax_liabilities on date petitioner sent an offer-in-compromise to respondent offering to settle the and tax_liabilities for dollar_figure on the basis of doubt as to liability opinion petitioner essentially makes three arguments in support of his position that respondent should not be allowed to proceed with collection first petitioner argues that the rule_155_computations in the deficiency proceeding for the and tax years are incorrect because they did not account for petitioner’s claimed loss relating to his money-lending business in second petitioner argues that his offer-in-compromise was not considered finally petitioner contends that part of his tax_liabilities was satisfied by offsets of tax refunds and attachment of his bank accounts sec_6331 authorizes the commissioner to levy on property and property rights of a taxpayer who fails to pay a tax_liability after notice_and_demand sec_6331 and sec_6330 however require the secretary before proceeding with collection to send written notice to the taxpayer of the intent to levy and of the taxpayer’s right to a hearing sec_6330 provides that at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 requires that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met when an appeals officer issues a determination regarding a disputed collection action a taxpayer may seek judicial review with the tax_court or a district_court as appropriate sec_6330 see 115_tc_35 114_tc_176 the underlying tax_liability may be questioned if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 where the validity of the underlying tax is not at issue the court will review the commissioner’s administrative determination for an abuse_of_discretion id goza v commissioner supra pincite- petitioner had the opportunity to dispute the underlying tax_liabilities and did so in the deficiency proceeding therefore the validity of the underlying tax_liabilities may not be questioned and we review respondent’s determination under an abuse_of_discretion standard the main thrust of petitioner’s challenge concerns the computations in the deficiency proceeding under rule however as noted petitioner is not entitled to question the underlying tax_liabilities because he already has been provided the opportunity to challenge his liabilities see sec_6330 in that regard petitioner was provided with the opportunity to submit a computation under rule but failed to timely do so petitioner contends that mr wall his attorney did not submit a rule computation petitioner’s contention with respect to his attorney’s failure does not change the limitation upon petitioner or the court with respect to addressing the underlying merits of his or tax_liability see sec_6330 with respect to petitioner’s second argument concerning his attempted offer-in-compromise our review of the commissioner’s determination generally is limited to issues raised at the sec_6330 hearing 118_tc_488 petitioner’s offer-in-compromise was submitted after the scheduled sec_6330 hearing and the issuance of the final notice accordingly the offer-in-compromise could not have been considered at the sec_6330 hearing there would therefore be no basis for the court to hold that there was an abuse_of_discretion with respect to the offer-in-compromise petitioner’s final argument is that a portion of his tax_liabilities had been satisfied through offset and other collection by respondent however the specific amounts of petitioner’s tax_liabilities that remain unpaid have not been addressed by him and there is no evidence that respondent is attempting to collect more than petitioner’s unpaid balance in summary before the scheduled sec_6330 hearing petitioner’s sole defense to the proposed levy was his challenge to the underlying tax_liability petitioner did not attend the scheduled hearing and through the time of the final notice he did not offer spousal defenses challenges to the appropriateness of the collection action or collection alternatives we accordingly hold that respondent did not commit error or abuse his discretion in his determination to proceed with collection to reflect the foregoing decision will be entered for respondent 3it should be noted that petitioner’s offer-in-compromise was with respect to doubt as to liability which would address the merits of the underlying liability since petitioner is precluded from questioning the underlying liabilities his offer would not provide him any relief in the setting of this proceeding
